           Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE




Planet Fitness International Franchise

      v.                                              Civil No. 20-cv-693-LM
                                                      Opinion No. 2021 DNH 148 P
JEG-United, LLC


                                      ORDER

      Planet Fitness International Franchise (“Planet Fitness”),1 a franchisor of

gyms, and JEG-United, LLC, a company that develops Planet Fitness franchises in

Mexico, assert claims against one another. Planet Fitness moves for partial

summary judgment (doc. no. 24) on JEG-United’s counterclaims, arguing that a

release of liability bars the counterclaims to the extent they arise from events

predating December 26, 2019. JEG-United objects. For the following reasons,

Planet Fitness’s motion is denied.



                             STANDARD OF REVIEW

      Summary judgment is proper only if the moving party can demonstrate “that

there is no evidence in the record to support a judgment for the nonmoving party.”

Celotex Corp. v. Catrett, 477 U.S. 318, 332 (1986); see also Fed. R. Civ. P. 56(a). If




      1For the purposes of this order, “Planet Fitness” refers to both Planet Fitness
International Franchise and its Chief Development Officer, Raymond Miolla. Miolla
is named as a counterclaim defendant by JEG-United.
        Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 2 of 11




the moving party succeeds in making that showing, “the burden shifts to the

nonmoving party, who must, with respect to each issue on which she would bear the

burden of proof at trial, demonstrate that a trier of fact could reasonably resolve

that issue in her favor.” Borges v. Serrano-Isern, 605 F.3d 1, 5 (1st Cir. 2010). The

nonmoving party’s failure to meet that burden by reference to “significantly

probative” materials “of evidentiary quality” entitles the moving party to summary

judgment. Flovac, Inc. v. Airvac, Inc., 817 F.3d 849, 853 (1st Cir. 2016) (citations

omitted). In evaluating a motion for summary judgment, the courts must view the

evidence in the light most favorable to the nonmoving party, must draw all

reasonable inferences in that party’s favor, and may neither make credibility

determinations nor weigh the evidence. Harris v. Scarcelli, 835 F.3d 24, 29 (1st Cir.

2016); Hicks v. Johnson, 755 F.3d 738, 743 (1st Cir. 2014).



                                  BACKGROUND

I.    JEG-United and Planet Fitness

      Counterclaim defendant Planet Fitness is an international franchisor of

gyms. Counterclaim plaintiff JEG-United, a Delaware limited liability company,

develops Planet Fitness franchises in Mexico. In March 2019, JEG-United and

Planet Fitness entered a contract (the “Side-Letter Agreement”) in which they

agreed to negotiate about providing exclusive development rights to JEG-United to

open and operate Planet Fitness franchises in parts of Mexico. In its counterclaims

against Planet Fitness, JEG-United alleges that Planet Fitness breached the Side-


                                           2
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 3 of 11




Letter Agreement (Count I), breached implied covenants of good faith and fair

dealing (Count II), tortiously interfered with contractual and prospective business

relationships (Count III), and violated the New Hampshire Consumer Protection

Act (Count IV).2 In its motion for partial summary judgment, Planet Fitness

contends that JEG-United’s counterclaims, to the extent they arise from events

predating December 26, 2019, are barred by a release of liability. Planet Fitness

contends that JEG-United, which is not expressly named in the release, is

nonetheless bound to it by virtue of JEG-United’s corporate relationship with the

release’s actual signatories, JEG-Mexico Bueno, S. de R.L. de C.V. and United PF

Holdings, LLC, (“PF Holdings”) neither of which are parties in the present lawsuit.



II.   General Release

      The release arose from a transaction unrelated to the present lawsuit. In

December 2019, PF Holdings, which owns and operates many United States-based

Planet Fitness franchises, was sold to a third party. At the time of the sale, PF

Holdings also held interests in Mexico-based Planet Fitness franchises.

Specifically, PF Holdings owned an entity called United PF MEX. United PF MEX

is one of JEG-United’s two members. And JEG-United—through two wholly-owned




      2  This brief overview of the parties’ relationship is intended to place the
circumstances of Planet Fitness’s motion for summary judgment in context. It should
not be construed as a definitive recitation of the parties’ underlying substantive
dispute.

                                          3
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 4 of 11




subsidiaries—holds an interest in JEG-Mexico Bueno, which, in turn, operates five

Planet Fitness franchises in Mexico.

      Because only PF Holdings’s interests in the United States-based franchises

were to be included in the sale, the sale was facilitated by transferring PF

Holdings’s interest in United PF MEX to PF Holdings’s parent. All other pertinent

corporate relationships, however, remained the same as they were before the sale.

      Because the sale affected gyms with which Planet Fitness held franchise

agreements, Planet Fitness’s approval was required to complete the transaction.3

As a condition of its approval of the sale, Planet Fitness required JEG-Mexico

Bueno and PF Holdings to execute a contract entitled “General Release,” which,

among other terms, contained the following release clause:

      Release. Franchisee [JEG-Mexico Bueno] and Transferring Owner [PF
      Holdings], for themselves and their successors, predecessors, assigns,
      beneficiaries, executors, trustees, gents, representatives, employees,
      officers, directors, shareholders, partners, members, subsidiaries and
      affiliates (jointly and severally, the “Releasors”), irrevocably and
      absolutely release and forever discharge Franchisor [Planet Fitness]
      and its successors, predecessors, assigns, beneficiaries, executors,
      trustees, agents, representatives, employees, officers, directors,
      shareholders, partners, members, subsidiaries and affiliates (jointly
      and severally, the “Releasees”), of and from all claims, obligations,
      actions or causes of action (however denominated), whether in law or
      in equity, and whether known or unknown, present or contingent, for
      any injury, damage, or loss whatsoever arising from any acts or
      occurrences occurring as of or prior to the date of this Release
      [December 26, 2019] relating to the Franchise Agreements, the
      businesses operated under the Franchise Agreements, and/or any other
      previously existing agreement between any of the Releasees and any of
      the Releasors, including but not limited to, any alleged violations of

      3 Planet Fitness’s franchise agreements include a provision granting it
approval authority over certain transfers of its franchisees or their assets.
                                          4
        Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 5 of 11




      any deceptive or unfair trade practices laws, franchise laws, or other
      local, municipal, state, federal, or other laws, statutes, rules or
      regulations, and any alleged violations of the Franchise Agreements or
      any other related agreement. The Releasors, and each of them, also
      covenant not to sue or otherwise bring a claim against any of the
      Releasees regarding any of the claims being released under this
      Release.

Doc. no. 24-2 at 180. The General Release later states that “[e]ach party whose

signature is affixed hereto in a representative capacity represents and warrants

that he or she is authorized to execute this Agreement on behalf of and to bind the

entity on whose behalf his or her signature is affixed.” Id. at 183. Ray Owen III

signed for PF Holdings and JEG-Mexico Bueno.

      JEG-United is not identified by name in the General Release, and there is no

space on the General Release’s signature page for a signature by an agent of JEG-

United. JEG-United’s board of managers did not review or approve the General

Release. Ray Owen III was not an officer or member of JEG-United at the time he

executed the General Release, and, as discussed further below, a genuine dispute of

fact exists as to whether he was a manager of JEG-United at the time he signed the

contract. Of the three signatories to the General Release—PF Holdings, JEG-

Mexico Bueno, and Planet Fitness—only Planet Fitness is a party in this suit.



                                  DISCUSSION

      Planet Fitness contends that JEG-United is bound by the General Release

because JEG-United wholly owns entities that, together, wholly own signatory JEG-

Mexico Bueno and because one of JEG-United’s two members was, at the time the


                                         5
        Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 6 of 11




General Release was signed, wholly owned by signatory PF Holdings. Planet

Fitness argues that the General Release therefore extinguishes JEG-United’s

counterclaims to the extent they arise from events before the effective date of the

release, December 26, 2019. JEG-United objects, arguing that Ray Owen III, who

signed the General Release for PF Holdings and JEG-Mexico Bueno, did not have

actual or apparent authority to sign the General Release for JEG-United and that it

cannot be bound to the release merely because a parent of one of its members or a

subsidiary of a subsidiary were signatories to the contract.

      To invoke the defense of release, the moving party “must establish that the

release (1) applied to defendants, (2) encompassed the claims asserted in the

present lawsuit, and (3) was legally enforceable.” Bourne v. Town of Madison, 494

F. Supp. 2d 80, 96 (D.N.H. 2007) (quoting Nottingham Partners v. Trans-Lux Corp.,

925 F.2d 29, 32 (1st Cir. 1991)) (internal modifications omitted). The party

asserting the defense of release—Planet Fitness in this case—bears the burden to

show that the release operates to discharge its liability. See Moore v. Grau, 171

N.H. 190, 194 (2018).

      Planet Fitness has failed to demonstrate that the General Release is legally

enforceable against JEG-United. A genuine dispute of material fact exists as to

whether JEG-United assented to the General Release’s terms through an agent

acting with actual or apparent authority.

      “Ordinary principles of contract formation and interpretation apply to

releases.” Bourne, 494 F. Supp. 2d at 96 (citing Huguelet v. Allstate Ins. Co., 141



                                            6
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 7 of 11




N.H. 777, 779 (1997)).4 To be enforceable, a contract requires “offer, acceptance,

consideration, and a meeting of the minds.” Durgin v. Pillsbury Lake Water Dist.,

153 N.H. 818, 821 (2006). JEG-United is an incorporated entity, which “can act

only through its agents.” Coach, Inc. v. Sapatis, 27 F. Supp. 3d 239, 245 (D.N.H.

2014); see also Daniel Webster Council, Inc. v. St. James Ass’n, Inc., 129 N.H. 681,

683 (1987) (holding that a contract could not be enforced against a corporation when

the persons executing the contract were not the corporation’s agents). Accordingly,

to show that JEG-United assented to the General Release, Planet Fitness must

demonstrate that an agent with authority to bind JEG-United in fact did so. See

Daniel Webster Council, 129 N.H. at 683.

      “The necessary factual elements to establish agency involve: (1) authorization

from the principal that the agent shall act for [it]; (2) the agent’s consent to so act;

and (3) the understanding that the principal is to exert some control over the

agent’s actions.” Boynton v. Figueroa, 154 N.H. 592, 604 (2006). Authority to act

can be actual or apparent. See State v. Zeta Chi Fraternity, 142 N.H. 16, 22 (1997).

Proof of actual or apparent authority to act is evaluated from “all the circumstances

and conduct in a given situation and the reasonable inferences to be drawn

therefrom.” Id.

      Planet Fitness contends that Ray Owen III, the person who executed the

release on JEG-Mexico Bueno’s and PF Holdings’s behalf, was also acting as JEG-



      4 Per the terms of the General Release, New Hampshire law on contracts and
releases governs. See doc. no. 28-1 at 31-32. Neither party contests the application
of New Hampshire law to these issues.
                                            7
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 8 of 11




United’s agent, such that JEG-United is bound by the release. JEG-United

responds that Owen did not have actual or apparent authority to execute the

release on its behalf.



I.    Actual Authority

      Planet Fitness has not identified evidence to show that Owen had actual

authority to bind JEG-United to the General Release. Per JEG-United’s limited

liability company agreement, its board of managers, acting as a body, is vested with

authority to bind the company and to designate other people to do so.5 But JEG-

United’s board of managers never considered the General Release, let alone

approved it. And Planet Fitness has not identified any evidence showing that JEG-

United’s board designated Owen to sign the General Release specifically or

authorized him generally to sign contracts such as the General Release without the

board’s prior approval.



II.   Apparent Authority

      Planet Fitness fares no better on the alternative theory that Owen had

apparent authority to sign the General Release for JEG-United. “Apparent




      5 A Delaware limited liability company such as JEG-United is governed by the
terms of its limited liability company agreement. See Del. Code Ann. § 18-402
(“Management of limited liability company”). Planet Fitness does not dispute that
JEG-United’s limited liability company agreement dictates who can bind it or that it
vests power to bind JEG-United “solely and exclusively in the Board [of managers]
and its authorized designees.” Doc. no. 28-1 at 60.
                                         8
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 9 of 11




authority . . . exists where the principal so conducts itself as to cause a third party

to reasonably believe that the agent is authorized to act.” Zeta Chi Fraternity, 142

N.H. at 22 (quotation and brackets omitted). If reasonable due diligence by the

party seeking enforcement would have revealed that the apparent agent was not, in

fact, authorized to act, then apparent authority does not exist. See Daniel Webster

Council, 129 N.H. at 683 (stating that a party can rely on apparent authority only if

a reasonably prudent person “in the exercise of due diligence and sound discretion”

would naturally have supposed the apparent agent to have authority); Shakra v.

Benedictine Sisters of Bedford, New Hampshire, Inc., 131 N.H. 417, 422 (1989)

(holding that contract for land transfer was unenforceable when exercise of

reasonable diligence would have revealed that person signing the contract was

acting beyond the scope of her actual authority).

      The only evidence Planet Fitness identifies that could support an apparent

authority theory is Owen’s signing of a “Franchise Agreement” as a manager for

JEG-United in July 2019.6 Nevertheless, considered in the light most favorable to

JEG-United, the other evidence in the record is sufficient to create a genuine

dispute of material fact about whether it was reasonable for Planet Fitness to

believe that Owen was authorized to act as JEG-United’s agent.

      First, there is evidence that Planet Fitness knew that Owen was not an agent

of JEG-United when he signed the General Release in December 2019. Specifically,



      6 Planet Fitness asserts that Owen signed the “Franchise Agreement” in
August 2019. This is incorrect. While the contract’s effective date is in August 2019,
the date next to Owen’s signature is July 11, 2019. Doc. no. 31-1 at 96.
                                            9
          Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 10 of 11




in October 2019, JEG-United provided Planet Fitness with a list of its managers

and that list did not include Owen. Doc. no. 28-1 at 19. Therefore, while Planet

Fitness submits evidence indicating that Owen may have been a manager of

JEG-United in July 2019, JEG-United has offered evidence that Planet Fitness

knew Owen was not a manager of JEG-United by October 2019. And, even if Owen

were a manager of JEG-United in December 2019, JEG-United’s managers cannot

unilaterally bind the company and reasonable diligence by Planet Fitness would

have revealed that fact.

      Second, when Owen signed the “Franchise Agreement” in July 2019 for

JEG-United, the contract stated that Owen signed as a manager for JEG-United.7

By comparison, the General Release identifies Owen as signing for JEG-Mexico

Bueno and PF Holdings, but does not similarly identify him as signing for

JEG-United, which, as stated above, is never identified by name as being a party to

the General Release and does not have a place on its signatures page. Furthermore,

the General Release states that Owen’s signatures are relative to “the entity on

whose behalf [his] signature is affixed,” and the contract does not contemplate that

any signatory executed the document on behalf of other, unnamed entities or for the

“Releasors” generally. See doc. no. 24-2 at 180.

      Third, Planet Fitness identifies no evidence that JEG-United ever told Planet

Fitness or suggested to Planet Fitness that persons executing documents on behalf




      7 Owen signed the “Franchise Agreement” multiple times on behalf of several
other entities, each of which was specifically identified.
                                          10
       Case 1:20-cv-00693-LM Document 77 Filed 09/21/21 Page 11 of 11




of PF Holdings or JEG-Mexico Bueno were likewise authorized to execute

documents on JEG-United’s behalf. Similarly, there is no evidence in the record

that JEG-United ever indicated to Planet Fitness that Owen had general authority

to sign contracts on its behalf. Moreover, when the General Release was signed,

Planet Fitness was aware of the corporate structure within which JEG-United

operated. Planet Fitness does not argue or submit evidence to show that

JEG-United deceived Planet Fitness about who could act on its behalf or that JEG-

United obfuscated its company agreement, which dictates who can act on its behalf.

      For those reasons, Planet Fitness has failed to show that there are no

genuine disputes of material fact about whether JEG-United assented to the

General Release. Accordingly, Planet Fitness’s motion for partial summary

judgment, which is premised on enforcing the General Release against JEG-United,

must be denied.



                                 CONCLUSION

      Planet Fitness’s motion for partial summary judgment (doc. no. 24) is denied.

      SO ORDERED.




                                      __________________________
                                      Landya McCafferty
                                      United States District Judge


September 21, 2021

cc:   Counsel of Record
                                        11
